Citation Nr: 1429411	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to an initial increased rating for lumbosacral spine strain, currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for degenerative disc disease, cervical spine, currently rated 10 percent disabling.

4.  Entitlement to an initial increased rating for left knee, retropatellar pain syndrome, currently rated 10 percent disabling.  

5.  Entitlement to an initial increased rating for Raynaud's syndrome, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for residuals, right ankle fracture, rated 10 percent disabling prior to November 20, 2013, and noncompensably disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to August 2009.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2009 rating decision, the RO granted entitlement to service connection for Raynaud's syndrome, assigning a noncompensable rating, effective September 1, 2009.  In a January 2010 rating decision, the RO denied entitlement to service connection for a right knee disability and granted entitlement to service connection for lumbosacral spine strain, assigning a 10 percent disability rating; degenerative disc disease, cervical spine, assigning a noncompensable rating; left knee, retropatellar pain syndrome, assigning a noncompensable rating; and, residuals, right ankle fracture, assigning a noncompensable rating, all effective September 1, 2009.  

In a May 2012 rating decision, the RO assigned 10 percent disability ratings for degenerative disc disease, cervical spine; Raynaud's syndrome; residuals, right ankle fracture; and, left knee, retropatellar pain syndrome, all effective September 1, 2009.  

In a November 2013 rating decision, the RO assigned a noncompensable disability rating for residuals, right ankle fracture, effective November 20, 2013.  38 C.F.R. § 3.105(e) (2013) is not applicable to the reduction as it did not result in a reduction of compensation payments.

In the September 2009 rating decision, the RO denied entitlement to service connection for uterine fibroids and ovarian cysts.  The May 2010 submission expressed disagreement with the denial.  In a January 2011 rating decision, the RO granted entitlement to service connection for uterine fibroids with cysts, assigning a 10 percent disability rating, effective September 1, 2009.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issues of entitlement to initial increased ratings for Raynaud's syndrome; lumbosacral spine strain; degenerative disc disease, cervical spine, and left knee, retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right knee disability is not shown.

2.  For the period prior to November 20, 2013, the Veteran's right ankle disability was manifested by complaints of pain and no more than moderate limitation of motion.

3.  For the period beginning November 20, 2013, the Veteran's right ankle disability has been asymptomatic.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  For the period prior to November 20, 2013, the criteria for entitlement to a disability rating in excess of 10 percent for residuals, right ankle fracture, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

3.  For the period from November 20, 2013, the criteria for entitlement to a compensable disability rating for residuals, right ankle fracture, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Appropriate notice was issued to the Veteran in April 2009 with regard to his right knee and right ankle claims.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's service and VA treatment records.  The Veteran has not identified any private treatment providers.  Pertinent to the instant appeal, the Veteran underwent VA examinations in September 2009, December 2009, and May 2011 pertaining to the joints, and underwent a November 2013 VA examination pertaining to the right ankle.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the right knee and right ankle issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service treatment records reflect that in October and November 2000 the Veteran sought treatment for complaints of right knee pain, with diagnoses of suspected clinical right torn meniscus and right knee pain, resolved.  Later dated service treatment records are silent for further treatment of right knee injury or disease.

In January 2010, the Veteran underwent a VA examination.  She reported that she had right knee pain after running with associated aching and stiffness.  The Veteran had a normal gait.  Examination of the knee showed no evidence of swelling or inflammation, edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion was normal, with flexion to 140 degrees and extension to 0 degrees.  Joint function was not additionally limited after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no lateral collateral ligament instability, anterior or posterior cruciate ligament instability, or medial collateral ligament instability.  There were no neurological abnormalities related to the right knee.  No right knee diagnosis was rendered.  

In May 2011, the Veteran underwent a VA examination related to the left knee and it was noted that range of motion was normal in the right knee.

VA treatment records document complaints referable to the left knee but show no findings with regard to the right.  The post-service medical evidence of record does not otherwise reflect findings of a right knee disability. 

In the absence of proof of a current disability of a chronic right knee disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The clinical and examination records contain no post-service evidence of a right knee disability.  The Veteran has made no specific argument as to why the disability is service connected.  While a torn meniscus was suspected in service, the current disability requirement is not satisfied unless a disability is shown at some time proximate to the current claim.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement could be satisfied by a diagnosis shortly before a claim is filed). 

Absent a showing of a chronic right knee disability, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Initial rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the assignment of an initial disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

For the period prior to November 20, 2013, the Veteran's right ankle disability was rated 10 percent disabling and from November 20, 2013 noncompensably disabling based on the limitation of motion criteria per 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

On VA examination in December 2009, range of motion of the right ankle was normal with dorsiflexion 0 to 20 degrees, plantar flexion 0 to 45 degrees, inversion 0 to 30 degrees, and eversion 0 to 20 degrees.  On VA examination in May 2011, dorsiflexion was 0 to 15 degrees and right plantar flexion to 40 degrees.  Such objective findings reflect normal range of motion or only minimal limitation of motion.  While there was objective evidence of pain on motion, there were no additional limitations following repetitive motion.  

VA treatment record dated through 2012 show occasional complaints of a burning sensation in the right ankle with no reports of limitation of motion.

Given the normal ranges of motion, albeit with objective evidence of pain, the evidence is against a finding of marked limitation of motion, thus a 20 percent rating is not warranted for the period prior to November 20, 2013.  

The Veteran underwent a VA examination in November 20, 2013.  There were no reported symptoms associated with the right ankle.  All reported findings, including range of motion and strength, were normal.  There was no functional impairment.  A current X-ray was described as completely normal.  The diagnosis was a normal right ankle.

Because the 10 percent rating had been in effect less than five years, it was permissible to reduce the rating on the basis of examination showing improvement.  38 C.F.R. § 3.344(c).  The November 2013 examination demonstrated improvement in that there was no longer objective evidence of pain on motion.  

A compensable rating was no longer warranted, because all findings were completely normal and the Veteran has not reported any symptomatology during the period beginning November 20, 2013.  Thus, a compensable rating is not warranted in contemplation of moderate limitation of motion.  

A compensable rating or a rating in excess of 10 percent is not available under Diagnostic Code 5270, as a diagnosis of ankylosis has not been rendered.  A rating in excess of 10 percent is not available under Diagnostic Code 5272 as there is no ankylosis of the subastragalar or tarsal joint.  There has also been no finding of varus or valgus angulation of the os calcis, thus Diagnostic Code 5273 is inapplicable.  There has been no diagnosis of astragalectomy, thus Diagnostic Code 5274 is also inapplicable.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, pain, and flare-ups.  DeLuca, 8 Vet. App. at 206-07.  These factors have not been reported since November 20, 2013.  Pain served as the basis for the previous 10 percent rating, but additional limitation of motion due to functional factors was not reported.  

Additional considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  Prior to November 20, 2013 the disability was manifested by pain.  This symptom is contemplated by the rating criteria.  38 C.F.R. § 4.59.  For the period beginning November 20, 2013, there have been no symptoms; hence there are no symptoms outside the rating criteria.

With regard to any claim for a total disability rating due to individual unemployability (TDIU), the evidence of record reflects that the Veteran is retired from the military, has been unemployed, but plans to return to school.  There is no indication that her right ankle disability has any effect on employment, and examiners have indicated that it does not.  Thus, entitlement to a TDIU is not warranted at this juncture.


ORDER

Entitlement to service connection for a right knee disability is denied.

For the period prior to November 20, 2013, entitlement to a disability rating in excess of 10 percent for residuals, right ankle fracture, is denied.

For the period from November 20, 2013, entitlement to a compensable disability rating for residuals, right ankle fracture, is denied.


REMAND

In May 2011, the Veteran underwent the most recent VA examination to evaluate the lumbar spine, cervical spine, and left knee disabilities; and Raynaud's syndrome.  The VA treatment records show subsequent treatment for these conditions and indicate the disabilities may have worsened.  She is entitled to new examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the severity of her lumbar and cervical spine disabilities.  The examiner should note that the claims file was reviewed.  

The examination of the lumbar and cervical spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The Veteran should be scheduled for a VA examination to assess the severity of her left knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

4.  The Veteran should be scheduled for a VA examination to assess the severity of her Raynaud's syndrome.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should describe all manifestations of her Raynaud's syndrome.  The examiner should report how often the Veteran experiences characteristic attacks per week.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

The examiner should report whether the Veteran has manifestations of two or more digital ulcers and whether she has undergone autoamputation of one or more digits as a result of Raynaud's syndrome.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide an opinion as to whether the Veteran's service-connected Raynaud's syndrome precludes gainful employment for which the Veteran would otherwise be qualified based on her education and experience.

5.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


